TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



 
NO. 03-
02-00402-CV


 
 


 
Annette Cooper, Appellant

 
v.

 
Brad Cooper, Appellee 


 



FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 19,008, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING 



 


	Appellant Annette Cooper has filed a motion to dismiss her appeal.  She represents
that appellee agrees with her motion.
	We grant the motion and dismiss the appeal.


  
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   August 30, 2002
Do Not Publish